DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 1/3/2019 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the 

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a product (device claims 1-18), a process (method claim 19) and an article of manufacture (program claim 20).

With respect to step 2A, prong one, the claims recite an abstract idea. 
Claim 1 recites, with the abstract idea being highlighted in bold, an information processing device comprising: a control unit configured to determine reliability of positioning information of a user calculated on a basis of sensed information output from a sensing unit built in a portable information processing device. Claims 19 and 20 recites substantially similar claim language with the addition of a processor and a program.

The limitations in claim 1, specifically, “determine reliability of positioning information of a user calculated on a basis of sensed information output”, as drafted, can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely making determinations about a parameter. The claims and specification do not spell out particular equations/formulas being used, however, making determinations based on calculations would seem to inherently involve calculations/math. Additionally, the lack of specific equations for the elements/steps merely points out that the claim would 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application.  This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. They include “a control unit” and “a sensing unit”. Claims 19 and 20 also recite a processor and program which are generic computing elements.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application.  The claim does not recite a particular machine applying or being used by the abstract idea.  The claim does not effect a real-world transformation or reduction of any particular article to a Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appear to merely be insignificant extra-solution activity - merely gathering the relevant data (using the sensing unit) necessary which is the input for the mental process in the abstract idea, and a control unit which is essentially a processor/computer.  Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself.

Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.

Dependent claims 2-18, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details to the mental process and/or math steps recited in the independent claims, so they are properly viewed as part of the recited abstract idea at Prong 1.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a program. The claim should be directed to a non-transitory computer-readable medium (perhaps containing the program).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto et al (JP 2012-208010; hereinafter “Takemoto”).
Regarding claim 1: Takemoto teaches an information processing device (Abstract; the attitude determination apparatus; Fig. 11, 12) comprising: a control unit configured to determine reliability of positioning information of a user (element 124; positioning result reliability evaluation) calculated on a basis of sensed information output (element 121; sensor value reliability evaluation) from a sensing unit (element 110; sensor) built in a portable information processing device (element 100; portable navigation device; ¶53-59, 75-77).

Takemoto teaches:
Regarding claim 2: wherein the control unit calculates an attitude change of the portable information processing device on a basis of the sensed information, and determines the reliability on a basis of the attitude change of the portable information processing device (¶68-75; using attitude correction/change, determining reliability; using elements 123, 124).
Regarding claim 3: wherein the control unit determines the reliability on a basis of a difference between a current attitude of the portable information processing device and a predetermined reference attitude (¶68-75; using attitude correction/change, determining reliability; using elements 123, 124).
Regarding claim 6: wherein the control unit sets the reference attitude on a basis of the sensed information (¶70; part of attitude/orientation correction).
Regarding claim 13: wherein the control unit calculates positioning information of the user on a basis of the sensed information, and in a case where the reliability has decreased, calculates positioning information of the user by another positioning method (¶75-77; using element 124).
Regarding claim 14: wherein in a case where the positioning information of the user can be calculated by the other positioning method, the control unit restarts calculation of positioning information of the user based on the sensed information (¶75-77; using element 124).
Regarding claim 15: wherein on a basis of the reliability, the control unit determines a ratio between positioning information of the user calculated on a basis of the sensed information and positioning information of the user calculated by another positioning method, and on a basis of the ratio, calculates positioning information of the user (¶75-77; using element 124).
Regarding claim 16: wherein the control unit decreases the ratio of the positioning information of the user calculated on the basis of the sensed information as the reliability is lower (¶75-77; using element 124).
Regarding claim 18: wherein at least one or more kinds of an estimated traveling orientation, a speed, and a position of the user are included in the positioning information (¶58-67; position calculation in element 122).

Regarding claim 19: Takemoto teaches an information processing method (Abstract; the attitude determination apparatus/method; Fig. 11, 12) comprising: determining, by a processor, reliability of positioning information of a user (element 124; positioning result reliability evaluation) calculated on a basis of sensed information output (element 121; sensor value reliability evaluation) from a sensing unit (element 110; sensor) built in a portable information processing device (element 100; portable navigation device; ¶53-59, 75-77).

Regarding claim 20: Takemoto teaches a program causing a computer to achieve (Abstract; the attitude determination apparatus; Fig. 11, 12): a control function of determining reliability of positioning information of a user (element 124; positioning result reliability evaluation) calculated on a basis of sensed information output (element 121; sensor value reliability evaluation) from a sensing unit (element 110; sensor) built in a portable information processing device (element 100; portable navigation device; ¶53-59, 75-77).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (JP 2012-208010) in view of Kenji et al (JP 2009-276282; hereinafter “Kenji”).
Regarding claims 4 and 5, Takemoto teaches the apparatus of claims 1-3, but does not explicitly teach:
wherein the control unit determines that the reliability has decreased in a case where the difference between the current attitude of the portable information processing device and the reference attitude becomes more than or equal to a predetermined value; and wherein the control unit sets the predetermined value step by step.
Kenji teaches:
Regarding claim 4: wherein the control unit determines that the reliability has decreased in a case where the difference between the current attitude of the portable information processing device and the reference attitude becomes more than or equal to a predetermined value (¶140-144; using elements 46, 47).
Regarding claim 5: wherein the control unit sets the predetermined value step by step (¶140).


Regarding claim 7, Takemoto teaches the apparatus of claim 1, but does not explicitly teach:
wherein the control unit sets an initial attitude of the portable information processing device on a basis of the sensed information, and determines that an amount of decrease in the reliability is larger as an elapsed time since the initial attitude is set is longer.
Regarding claim 7: wherein the control unit sets an initial attitude of the portable information processing device on a basis of the sensed information, and determines that an amount of decrease in the reliability is larger as an elapsed time since the initial attitude is set is longer. (¶140-141; based on predetermined time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kenji with the invention of Takemoto in order to ensure accuracy and determine when reliability has been compromised.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (JP 2012-208010) in view of Kimishima (US 2013/0261959).
Regarding claim 8, Takemoto teaches the apparatus of claim 1, but does not explicitly teach:

Kimishima teaches:
Regarding claim 8: wherein the control unit (element 105 in Fig. 4) determines the reliability on a basis of learning data in which the sensed information and a use mode of the portable information processing device are associated (Figure 6; steps S105, S125 and S130 in particular; ¶81-86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kimishima with the invention of Takemoto in order to provide accuracy in accounting for various types of data and their associated uses.

Kimishima further teaches:
Regarding claim 9: wherein the control unit determines whether or not a use mode of the portable information processing device by a user agrees with a use mode registered in the learning data on a basis of the sensed information, and in a case where it is determined that the use mode of the portable information processing device by the user agrees with the use mode registered in the learning data, determines that the reliability has decreased (Figure 6; ¶81-86).
Regarding claim 10: wherein any one or more kinds selected from the group consisting of a rotation of the portable information processing device within a horizontal .

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (JP 2012-208010) in view of Riley et al (US 2012/0178470; hereinafter “Riley”).
Regarding claims 11-12 and 17, Takemoto teaches the apparatus of claim 1, but does not explicitly teach:
wherein in a case where it is determined that the reliability has decreased, the control unit exerts control of presenting that the reliability has decreased to the user; wherein the control unit exerts control of presenting positioning information of the user in a presentation mode in accordance with the ratio wherein the control unit exerts control of presenting positioning information of the user in a presentation mode in accordance with the reliability; and wherein the control unit exerts control of presenting positioning information of the user in a presentation mode in accordance with the ratio.
Riley teaches:
Regarding claim 11: wherein in a case where it is determined that the reliability has decreased, the control unit exerts control of presenting that the reliability has decreased to the user (¶27, 29, 35-36).
Regarding claim 12: wherein the control unit exerts control of presenting positioning information of the user in a presentation mode in accordance with the reliability (¶27, 29, 35-36).
Regarding claim 17: wherein the control unit exerts control of presenting positioning information of the user in a presentation mode in accordance with the ratio (¶27, 29, 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Riley with the invention of Takemoto in order to keep the user informed and up-to-date of various information and factors.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimishima (US 2012/0123735); Janardhanan et al (US 2012/0136573) and Ogawa (US 2015/0301648) teach apparatuses, methods and various elements of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857    

/REGIS J BETSCH/Primary Examiner, Art Unit 2857